 



Exhibit 10.33
HAMILTON
PARTNERS
REAL ESTATE INVESTMENT
OFFICE LEASE AGREEMENT

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              PARAGRAPH   PAGE
1.
  Premises and Term     1  
2.
  Base Rent and Security Deposit     1  
3.
  Taxes     2  
4.
  Electric Service     2  
5.
  Alterations     2  
6.
  Service     2  
7.
  Use of Premises     3  
8.
  Inspections     3  
9.
  Assignment and Subletting     3  
10.
  Fire and Casualty Damage     4  
11.
  Liability     4  
12.
  Condemnation     5  
13.
  Holding Over     5  
14.
  Quiet Enjoyment     5  
15.
  Events of Default     5  
16.
  Remedies     5  
17.
  Landlord’s Lien     7  
18.
  Mortgages     7  
19.
  Landlord’s Liability     7  
20.
  Mechanic’s and Other Liens     7  
21.
  Notices     7  
22.
  Miscellaneous     7  
23.
  Substitution of Premises     8  
24.
  Certain Rights Reserved To The Landlord     8  
25.
  Exculpation     9  
26.
  Operating Cost Escalation     9  
27.
  Consumer Price Escalation     9  
28.
  Special Provisions     10       Exhibit A— Floor Plan             Exhibit B —
Legal Description             Exhibit C— Work Letter             Exhibit D —
Rules and Regulations        

 



--------------------------------------------------------------------------------



 



          STANDARD OFFICE LEASE   Prepared on: March 12, 1993
L8/.87
       
 
  By:   Michael J. Rolfs — Hamilton Partners, Inc.
 
      1000 Tower Lane, Suite # 125
 
      Bensenville, Illinois

LEASE AGREEMENT
     THIS LEASE AGREEMENT made and entered into between Bensenville Office
Venture, an Illinois Partnership, as sole beneficiary of LaSalle National Bank
as trustee under Trust Agreement # 104715 dated February 18, 1982 (“Landlord”)
and Royal American Bank (“Tenant”).
WITNESSETH:
1. Premises and Term.
     In consideration of the obligation of Tenant to pay rent as herein
provided, and in consideration of the other terms, provisions, and covenants
hereof, Landlord hereby demises and leases to Tenant, and Tenant hereby accepts
and leases from Landlord, the following described space, to wit: Suite 125
located on the 1st floor consisting of approximately 1,568 square feet as shown
and outlined in red on the plan attached hereto as Exhibit A (the “leased
premises”) which is located in the building commonly known as 1000 Tower Lane
(the “Building”), situated on the real property described in Exhibit B attached
hereto (the “Property”) which is part of a development in Bensenville Illinois
(the “Development”). The leased premises shall be used for the following
purposes and no others: Banking / Lending Institution.
     TO HAVE AND TO HOLD the same for a term of Sixty (60) months commencing on
April 1, 1993 and ending March 31, 1998 unless terminated or extended pursuant
to any provision hereof. Tenant acknowledges that no representations as to the
repair of the leased premises, nor promises to alter, remodel or improve the
leased premises have been made by Landlord, unless such are expressly set forth
in this lease.
     If this lease is executed before the leased premises become vacant or
otherwise available and ready for occupancy, or if any present tenant or
occupant of the leased premises holds over, and Landlord cannot, using good
faith efforts, acquire possession of the leased premises prior to the date above
recited as the commencement date of this lease. Landlord shall not be deemed to
be in default, nor in any way liable to Tenant because of such failure, and
Tenant agrees to accept possession of the leased premises at such time as
Landlord is able to tender the same, which date shall thenceforth be deemed the
“commencement date”; and the term of this lease shall automatically be extended
so as to include the full number of months hereinbefore provided, except that if
the commencement date is other than the first day of a calendar month, such term
shall also be extended for the remainder of the calendar month in which
possession is tendered. Landlord hereby waives payment of rent (including such
portion of the additional rent which is related to Tenant’s use and occupancy of
the leased premises) covering any period prior to such tendering of possession.
     In the event that Tenant’s possession is delayed because Landlord has not
sufficiently completed the Building or the leased premises, the commencement
date shall be the date upon which the Building, other improvements on the
Property and the leased premises have been substantially completed in accordance
with the plans and specifications of Landlord (other than any work which cannot
be completed on such date provided such incompletion will not substantially
interfere with Tenant’s use of the leased premises): provided, however, that if
Landlord shall be delayed in such substantial completion as a result of:
(i) Tenant’s failure to agree to plans and specifications; (ii) Tenant’s request
for materials, finishes or installations other than Landlord’s standard; (iii)
Tenant’s changes in plans; or (iv) the performance or completion by a party
employed by Tenant, the commencement date and the payment of rent hereunder
shall be accelerated by the number of days of such delay. Landlord shall notify
Tenant in writing as soon as Landlord deems the Building, other improvements,
and the leased premises to be completed and ready for occupancy as aforesaid. In
the event that the Building, other improvements, or the leased premises have not
in fact been substantially completed as aforesaid. Tenant shall notify Landlord
in writing of its objections within five (5) days after Tenant receives the
aforesaid notice from Landlord. Landlord shall have reasonable time after
delivery of such notice in which to take such corrective action as Landlord
deems necessary and shall notify Tenant in writing as soon as it deems such
corrective action, if any, has been completed so that the Building, other
improvements, and the leased premises are completed and ready for occupancy.
     The taking of possession by Tenant shall be deemed conclusively to
establish that the Building, other improvements, and the leased premises have
been completed in accordance with the plans and specifications and are in good
and satisfactory condition as of when possession was so taken (except for such
items as Landlord is permitted to complete at a later date, which items shall be
specified by Landlord to Tenant in writing). Upon such “commencement date”
Tenant shall execute and deliver to Landlord a letter of acceptance of delivery
of the leased premises, such letter to be on Landlord’s standard form therefor.
In the event of any dispute as to when and whether the work performed or
required to be performed by Landlord has been substantially completed, the
certificate of an A.I.A. registered architect or a temporary or final
certificate of occupancy issued by the local governmental authority shall be
conclusive evidence of such completion, effective on the date of the delivery of
a copy of any such certificate to Tenant.
2. Base Rent and Security Deposit.
     A. Tenant agrees to pay to Landlord for the leased premises in lawful money
of the United States base rent for the entire term hereof at the rate of Two
Thousand Ninety Dollars and 67/100 DOLLARS ($ 2,090.67 ) per month, in advance,
except that the monthly installment which otherwise shall be due on the
commencement date recited above, shall be due and payable on the date hereof.
Thereafter one such monthly installment shall be due and payable without demand
on or before the first day of each calendar month succeeding the commencement
date; further provided, that the rental payment for any fractional calendar
month at the commencement or end of the lease term shall be prorated.

         
 
  Landlord:   [ILLEGIBLE]
 
       
 
       
 
  Tenant:   [ILLEGIBLE]
 
       

1



--------------------------------------------------------------------------------



 



3. Taxes.
     A. Landlord agrees to pay all general and special taxes, assessments and
governmental charges of any kind and nature whatsoever (collectively “taxes”)
lawfully levied against the Property, the Building, and the grounds, parking
areas, driveways and alleys around the Building. If for any real estate tax year
applicable to the term hereof (or any extension of such term), such taxes levied
for such tax year shall exceed the sum of Ninety Six Thousand Nine Hundred
Ninety Two Dollars and 00/100 DOLLARS ($ 96,992.00 ) (“Landlord’s share”).
Tenant shall pay to Landlord as additional rent upon demand at the time the bill
for such tax year issues. Its proportionate share of the amount of such excess
applicable to each installment less any monthly payments paid by Tenant as
provided below for such tax year. In addition. Tenant shall pay upon demand its
proportionate share of any contingent fees, expenses and costs incurred by
Landlord in protesting any assessments, levies or the tax rate.
     B. During December of each year or as soon thereafter as practicable,
Landlord shall give Tenant written notice of its estimate of amounts payable
under subparagraph A above for the ensuing calendar year. On or before the first
day of each month thereafter. Tenant shall pay to Landlord as additional rent
one-twelfth (1/12th) of such estimated amounts, provided that if such notice is
not given in December. Tenant shall continue to pay on the basis of the prior
year’s estimate until the first day of the month after the month in which such
notice is given. If at any time it appears to Landlord that the amounts payable
under subparagraph A above for the then current calendar year will vary from its
estimate by more than five percent (5%). Landlord may by written notice to
Tenant, revise its estimate for such year, and subsequent payments by Tenant for
such year shall be based upon such, revised estimate.
     Within ninety (90) days after the close of each calendar year or as soon
thereafter as practicable. Landlord shall deliver to Tenant a statement showing
the taxes under subparagraph A above and Tenant’s proportionate share thereof.
If such statement shows an amount due from Tenant that is less than the
estimated payments previously paid by Tenant, it shall be accompanied by a
refund of the excess to Tenant. If such statement shows an amount due from
Tenant that is more than the estimated payments previously paid by Tenant,
Tenant shall pay the deficiency to Landlord, as additional rent, within thirty
(30) days after delivery of the statement.
     C. If at any time during the term of this lease, the present method of
taxation shall be changed so that in lieu of or in addition to the whole or any
part of any taxes, assessments or governmental charges levied, assessed or
imposed on real estate and the improvements thereon, there shall be levied,
assessed or imposed on Landlord a capital levy or other tax directly on the
rents received therefrom and /or a franchise tax, assessment, levy or charge
measured by or based, in whole or in part, upon such rents for the present or
any future building on the Property, then all such taxes, assessments, levies or
charges, or the part thereof so measured or based, shall be deemed to be
included within the term “taxes” for the purposes hereof.
     D. Any payment to be made pursuant to this Paragraph 3 with respect to the
real estate tax year in which this lease commences or terminates shall be
prorated.
4. Electric Service.
     To the extent Tenant is not billed directly by a public utility, Tenant
shall pay, upon demand, as additional rent, for all electricity used by Tenant
in the leased premises for lighting, convenience outlets, and other direct uses.
The charge shall be based upon metered use and shall be at the rates charged for
such services by the local public authority or utility. Tenant shall furnish, at
its own expense, all electric light bulbs, tubes and ballasts. Tenant will not
without the written consent of Landlord use any apparatus or device in the
leased premises which will in any way increase its usage beyond the amount of
electricity which Landlord determines to be reasonable for use of the leased
premises as general office space, nor connect with electric current (except
through existing electrical outlets in the leased premises) any apparatus or
device for the purpose of using electric current. If Tenant shall require
electric current in excess of that which is reasonably obtainable from existing
electric outlets and normal for use of the leased premises as general office
space, then Tenant shall first procure the consent of Landlord (which consent
will not be unreasonably withheld). Tenant shall pay all costs of installation
of all facilities necessary to furnishing such excess capacity and for such
increased electricity usage.
     Interruptions of any service shall not be deemed an eviction or disturbance
of Tenant’s use and possession of the leased premises or any part thereof, or
render Landlord liable for damages by abatement of rent or otherwise or relieve
Tenant from performance of Tenant’s obligations under this lease.
5. Alterations.
     Landlord agrees to install at Landlord’s cost and expense the building
standard improvements as described in Exhibit C attached hereto. All other
improvements to the leased premises shall be installed at the cost and expense
of Tenant (which cost shall be payable on demand by Landlord as additional
rent), but only in accordance with plans and specifications which have been
previously submitted to and approved in writing by Landlord, and only by
Landlord or by contractors and subcontractors approved in writing by Landlord
(which approval shall not be unreasonably withheld). In connection with any
request for an approval of alterations by Tenant, Landlord may retain the
services of an architect and/or engineer and Tenant shall reimburse Landlord for
the reasonable fees of such architect and/or engineer. All alterations,
additions, improvements and partitions erected by Tenant shall be and remain the
properly of Tenant during the term of this lease and Tenant shall, unless
Landlord otherwise elects as hereinafter provided, remove all alterations,
improvements and partitions erected by Tenant and restore the leased premises to
its original condition by the date of termination of this lease or upon earlier
vacating of the leased premises; provided, however, that, if at such time
Landlord so elects, such alterations, additions, improvements and partitions
shall become the property of Landlord as of the date of termination of this
lease or upon earlier vacating of the leased premises and title shall pass to
Landlord under this lease as by a bill of sale. All such removals and
restoration shall be accomplished in a good workmanlike manner by contractors
approved in writing by Landlord so as not to damage the primary structure or
structural qualities of the Building. All alterations, additions or improvements
proposed by Tenant shall be constructed in accordance with all governmental
laws, ordinances, rules and regulations and Tenant shall, prior to construction,
provide such assurances to Landlord, including but not limited to, waivers of
lien, surety company performance bonds and personal guaranties of individuals of
substance, as Landlord shall require to assure payment of the costs thereof and
to protect Landlord against any loss from any mechanics’ laborers’ materialmen’s
or other liens.
6. Service.
     A. In buildings of two or more stories Landlord agrees to furnish Tenant,
while occupying the leased premises, water, hot, cold and refrigerated at those
points of supply provided for general use of tenants; heated and refrigerated
air conditioning in season at such times as Landlord normally furnishes these
services to all tenants of the Building, and at such temperatures and in such
amounts as are in accordance with any applicable statutes, rules or regulations
and are considered by Landlord to be standard, such service at other times and
on Saturday, Sunday, and holidays to be optional on the part of Landlord
(Landlord hereby reserves the right to charge Tenant for any such optional
service requested by Tenant on such basis as Landlord, in its sole discretion,
determines); janitor service to the leased premises on weekdays other than
holidays and such window washing as may from time to time in the Landlord’s
judgment be reasonably required; operatorless passenger elevators for ingress
and egress to the floor on which the leased premises are located, provided
Landlord may reasonably limit the number of elevators to be in operation on
Saturdays, Sundays, and holidays; but failure to any extent to furnish or any
stoppage or interruption of these defined services, resulting from any cause,
shall not render Landlord liable in any respect for damages to any person,
property, or business, nor be construed as an eviction of Tenant or work an
abatement of rent, nor relieve Tenant from fulfillment of any covenant or
agreement hereof. Should any equipment or machinery furnished by Landlord cease
to function properly. Landlord shall use reasonable diligence to repair the same
promptly, but Tenant shall have no claim (or rebate of rent or damages on
account of any interruptions in service occasioned thereby or resulting
therefrom. Whenever heat generating machines or equipment are used by Tenant in
the leased premises which affect the temperature otherwise maintained by the all
conditioning equipment. Landlord reserves the right to install supplementary air
conditioning units in the leased premises (or for the use of the leased
premises) and the expense of such purchase, installation, maintenance, and
repair shall be paid by Tenant upon demand as additional rent.

         
 
  Landlord:   [ILLEGIBLE]
 
       
 
       
 
  Tenant:   [ILLEGIBLE]
 
       

2



--------------------------------------------------------------------------------



 



     B. In buildings of one story without interior common public areas. Landlord
agrees to provide, at its cost, water, electricity and telephone service
connections into the leased premises; but Tenant shall pay for all water, gas,
heat, light, power, telephone. sewer, sprinkler system charges and other
utilities and services used on or from the leased premises, including without
limitation. Tenant’s proportionate share as determined by Landlord of any
central station signaling system installed in the premises or the building of
which the premises are a part, together with any taxes, penalties and surcharges
or the like pertaining thereto and any maintenance charges for utilities. Tenant
shall furnish all electric light bulbs, tubes and ballasts. If any such services
are not separately metered to Tenant, Tenant shall pay such proportion of all
charges jointly metered with other premises as determined by Landlord, in its
sole discretion, to be reasonable. Any such charges paid by Landlord and
assessed against Tenant shall be immediately payable to Landlord on demand and
shall be additional rent hereunder. Landlord shall in no event be liable for any
interruption or failure of utility services on or to the leased premises. These
costs, paid by Tenant, shall be excluded from amounts billed to Tenant pursuant
to Paragraph 26.
     C. In single story buildings with heat, ventilating and air conditioning
systems servicing individual tenants. Tenant shall, at its own cost and expense,
enter into a regularly scheduled preventive maintenance /service contract with a
maintenance contractor approved by Landlord, for servicing all heating and air
conditioning systems and equipment servicing the leased premises. The service
contract must include all services suggested by the equipment manufacturer
within the operation/maintenance manual and must become effective within thirty
(30) days of the date Tenant takes possession of the leased premises. If there
is a common interior public area with its own HVAC system, the costs to operate
and maintain that system plus general maintenance of the common area will be
included as part of the cost covered by Paragraph 26.
     D. Tenants in single and multi-story buildings shall not provide any
janitorial services without Landlord’s written consent and then only subject to
supervision of Landlord and by a janitorial contractor or employees at all times
satisfactory to Landlord. Any such services provided by Tenant shall be Tenant’s
sole risk and responsibility.
7. Use of Premises.
     A. Tenant will not occupy or use. nor permit any portion of leased premises
to be occupied or used, for any business or purpose other than that described
above or for any use or purpose which is unlawful in part or in whole or deemed
to be disreputable in any manner, or extra hazardous on account of fire, nor
permit anything to be done which will render void or in any way increase the
rate of fire insurance on the Building or its contents, and Tenant, shall
immediately cease and desist from such use, paying all costs and expenses
resulting therefrom.
     B. Tenant shall at its own cost and expense promptly obtain any and all
licenses and permits necessary for any permitted use. Tenant shall comply with
all governmental laws, ordinances and regulations applicable to the use and its
occupancy of the leased premises, and shall promptly comply with all
governmental orders and directives for the correction, prevention and abatement
of any violations or nuisances in or upon, or connected with, the leased
premises, all at Tenant’s sole expense. If, as a result of any change in the
governmental laws, ordinances, and regulations, the leased premises must be
altered to lawfully accommodate Tenant’s use and occupancy, such alterations
shall be made only with the consent of Landlord, but the entire cost shall be
borne by Tenant; provided, that, the necessity of Landlord’s consent shall in no
way create any liability against Landlord for failure of Tenant to comply with
such laws, ordinances and regulations.
     C. Tenant will maintain the leased premises (including all fixtures
installed by Tenant, water heaters within the leased premises and plate glass)
in good repair, reasonable wear and tear excepted, and in a clean and healthful
condition, and comply with all laws, ordinances, orders, rules, and regulations
(state, federal, municipal, and other agencies or bodies having any jurisdiction
thereof) with reference to condition, or occupancy of the leased premises. Any
repairs or replacements shall be with materials and workmanship of the same
character, kind and quality as the original. Tenant will not, without the prior
written consent of Landlord, paint, install lighting or decorations, or install
any signs, window or door lettering or advertising media of any type on or about
the leased premises.
     D. Tenant will conduct his business and control his agents, employees and
invitees in such a manner as not to create any nuisance, nor Interfere with,
annoy, or disturb other tenants or Landlord in the management of the Building.
     E. Tenant shall pay upon demand as additional rent the full cost of
repairing any damage to the leased premises, Building or related facilities
resulting from and/or caused in whole or in part by the negligence or misconduct
of Tenant, its agents, servants, employees, patrons, customers, or any other
person entering upon the Development as a result of Tenant’s business activities
or resulting from Tenant’s default hereunder.
     F. Tenant and Tenant’s agents, employees, and invitees will comply fully
with all rules and regulations of the Development, the Building, parking area
and related facilities which are described in Exhibit D attached hereto.
Landlord shall at all times have the right to change such rules and regulations
or to promulgate other rules and regulations in such reasonable manner as may be
deemed advisable for the safety, care, and cleanliness of the Building or the
Development and for the preservation of good order therein. Copies of all rules
and regulations, changes, and amendments will be forwarded to Tenant in writing
and shall be carried out and observed by Tenant. Tenant shall further be
responsible for the compliance with such rules and regulations by Tenant’s
employees, servants, agents and visitors.
     G. At termination of this lease, upon its expiration or otherwise, Tenant
shall deliver up the leased premises with all improvements located thereon
(except as herein provided) in good repair and condition, reasonable wear and
tear excepted, broom clean and free of all debris.
8. Inspections.
     Landlord shall have the right to enter the leased premises at any
reasonable time, for the following purposes: (i) to ascertain the condition of
the leased premises; (ii) to determine whether Tenant is diligently fulfilling
Tenant’s responsibilities under this lease; (iii) to clean and to make such
repairs as may be required or permitted to be made by Landlord under the terms
of this lease; or (iv) to do any other act or thing which Landlord deems
reasonable to preserve the leased premises and the Building. During the six
(6) months prior to the end of the term hereof and at any time Tenant is in
default hereunder, Landlord shall have the right to enter the leased premises at
any reasonable time during business hours for the purpose of showing the
premises. Tenant shall give written notice to Landlord at least thirty (30) days
prior to vacating and shall arrange to meet with Landlord for a joint inspection
of the leased premises. In the event of Tenant’s failure to give such notice or
arrange such joint inspection. Landlord’s inspection at or after Tenant’s
vacating the leased premises shall be conclusively deemed correct for purposes
of determining Tenant’s responsibility for repairs and restoration.
9. Assignment and Subletting.
     A. Tenant shall not have the right to assign or pledge this lease or to
sublet the whole or any part of the leased premises, whether voluntarily or by
operation of law, or permit the use or occupancy of the leased premises by
anyone other than Tenant, without the prior written consent of Landlord, and
such restrictions shall be binding upon any assignee or subtenant to which
Landlord has consented. In the event Tenant desires to sublet the leased
premises, or any portion thereof, or assign this lease. Tenant shall give
written notice thereof to Landlord within a reasonable time prior to the
proposed commencement date of such subletting or assignment, which notice shall
set forth the name of the proposed subtenant or assignee, the relevant terms of
any sublease and copies of financial reports and other relevant financial
information of the proposed subtenant or assignee. In no event may Tenant
sublet, nor will Landlord consent to any sublease of, all or any portion of the
leased premises if the rent is determined in whole or in part based upon the
income or profits derived by the sublessee (other than a rent based on a fixed
percentage or percentages of receipts or sales). Notwithstanding any permitted
assignment or subletting. Tenant shall at all times remain directly, primarily
and fully responsible and liable for the payment of the rent herein specified
and for compliance with all of its other obligations under the terms, provisions
and covenants of his lease. Upon the occurrence of an “event of default” (as
hereinafter defined), if the leased premises or any part thereof are then
assigned or sublet. Landlord, in addition to any other remedies herein provided
or provided by law, may, at its option, collect directly from such assignee or
subtenant all rents due and becoming due to Tenant under such assignment or
sublease and apply such rent against any sums due to Landlord from Tenant
hereunder, and no such collection shall be construed to constitute a novation or
a release of Tenant from the further performance of Tenant’s obligations
hereunder. Tenant shall pay to Landlord, on demand, a reasonable service charge
for the processing of the application for the consent and for the preparation of
the consent. Such service charge shall be collectible by Landlord only where
consent is granted by Landlord.

         
 
  Landlord:   [ILLEGIBLE]
 
       
 
       
 
  Tenant:   [ILLEGIBLE]
 
       

3



--------------------------------------------------------------------------------



 



     B. In addition to, but not in limitation of, Landlord’s right to approve of
any subtenant or assignee, Landlord shall have the option, in its sole
discretion, in the event of any proposed subletting or assignment, to terminate
this lease, or in the case of a proposed subletting of less than the entire
leased premises, to recapture the portion of the leased premises to be sublet,
as of the date the subletting or assignment is to be effective. The option shall
be exercised, if at all, by Landlord giving Tenant written notice thereof within
sixty (60) days following Landlord’s receipt of Tenant’s written notice as
required above. If this lease shall be terminated with respect to the entire
leased premises pursuant to this paragraph, the term of this lease shall end on
the date stated in Tenant’s notice as the effective date of the sublease or
assignment as if that date had been originally fixed in this lease for the
expiration of the term hereof. If Landlord recaptures under this paragraph only
a portion of the leased premises, the rent during the unexpired term shall abate
proportionately based on the rent contained in this lease as of the date
immediately prior to such recapture. Tenant shall, at Tenant’s own cost and
expense, discharge in full any outstanding commission obligation on the part of
Landlord with respect to this lease, and any commissions which may be due and
owing as a result of any proposed assignment or subletting, whether or not the
leased premises are recaptured pursuant hereto and rented by Landlord to the
proposed tenant or any other tenant. In the event of the recapture of a portion
of the leased premises by Landlord pursuant to the terms of this paragraph.
Tenant shall pay all costs associated with the separation of the recaptured
premises from the portion not recaptured, including, but without limitation, the
cost of all demising partitions, changes in lighting and HVAC distribution
systems and all reasonable architectural and/or engineering fees.
     C. Any assignment or subletting by Tenant pursuant to subparagraph 9A of
all or any portion of the leased premises, or termination of the lease for a
portion of the leased premises pursuant to subparagraph 9B, shall automatically
operate to terminate each and every right, option, or election, if any exist,
belonging to Tenant, including by way of illustration, but not limitation, any
option to expand its premises or to extend or renew the term of Tenant’s lease
for all or any portion of the leased premises—i.e. such rights and options shall
cease as to both space sublet or assigned and as to any portion of the original
leased premises retained by Tenant.
10. Fire and Casualty Damage.
     A. If the Building, improvements, or leased premises are rendered partially
or wholly untenantable by fire or other casualty, and if such damage cannot, in
Landlord’s reasonable estimation, be materially restored within ninety (90) days
of such damage, then Landlord may, at its sole option, terminate this lease as
of the date of such fire or casualty. Landlord shall exercise its option
provided herein by written notice within sixty (60) days of such fire or other
casualty. For purposes hereof, the Building or leased premises shall be deemed
“materially restored” if they are in such condition as would not prevent or
materially interfere with Tenant’s use of the leased premises for the purpose
for which it was then being used.
     B. If this lease is not terminated pursuant to Paragraph 10A, then Landlord
shall proceed with all due diligence to repair and restore the Building,
improvements or leased premises, as the case may be (except that Landlord may
elect not to rebuild if such damage occurs during the last year of the term
exclusive of any option which is unexercised at the date of such damage).
     C. If this lease shall be terminated pursuant to this Paragraph 10, the
term of this lease shall end on the date of such damage as if that date had been
originally fixed in this lease for the expiration of the term hereof. If this
lease shall not be terminated by Landlord pursuant to this Paragraph 10 and if
the leased premises is untenantable in whole or in part following such damage,
the rent payable during the period in which the leased premises is untenantable
shall be reduced to such extent, if any, as may be fair and reasonable under all
of the circumstances. In the event that Landlord should fail to complete such
repairs and material restoration within one hundred fifty (150) days after the
date of such damage. Tenant may at its option and as its sole remedy terminate
this lease by delivering written notice to Landlord, whereupon the lease shall
end on the date of such notice as if the date of such notice were the date
originally fixed in this lease for the expiration of the term hereof; provided
however, that if construction is delayed because of changes, deletions, or
additions in construction requested by Tenant, strikes, lockouts, casualties,
acts of God, war, material or labor shortages, governmental regulation or
control or other causes beyond the reasonable control of Landlord, the period
for restoration, repair or rebuilding shall be extended for the amount of time
Landlord is so delayed.
     In no event shall Landlord be required to rebuild, repair or replace any
part of the partitions, fixtures, additions and other improvements which may
have been placed in or about the leased premises by Tenant. Any insurance which
may be carried by Landlord or Tenant against loss or damage to the Building or
leased premises shall be for the sole benefit of the party carrying such
insurance and under its sole control.
     D. Notwithstanding anything herein to the contrary, in the event the holder
of any indebtedness secured by a mortgage or deed of trust covering the leased
premises, Building or Property requires that any insurance proceeds be applied
to such indebtedness, then Landlord shall have the right to terminate this lease
by delivering written notice of termination to Tenant within fifteen (15) days
after such requirement is made by any such holder, whereupon the lease shall end
on the date of such damage as if the date of such damage were the date
originally fixed in this lease for the expiration of the term hereof.
     E. Each of Landlord and Tenant hereby releases the other from any and all
liability or responsibility to the other or anyone claiming through or under
them by way of subrogation or otherwise for any loss or damage to property
caused by fire, extended coverage perils, vandalism or malicious mischief,
sprinkler leakage or any other perils insured in policies of insurance covering
such property, even if such loss or damage shall have been caused by the fault
or negligence of the other party, or anyone for whom such party may be
responsible, including any other tenants or occupants of the remainder of the
Building in which the leased premises is located; provided, however, that this
release shall be applicable and in force and effect only to the extent that such
release shall be lawful at that time and in any event only with respect to loss
or damage occurring during such times as the releasor’s policies shall contain a
clause or endorsement to the effect that any such release shall not adversely
affect or impair said policies or prejudice the right of the releasor to recover
thereunder and then only to the extent of the insurance proceeds payable under
such policies. Each Landlord and Tenant agrees that it will request its
insurance carriers to include in its policies such a clause or endorsement. If
extra cost shall be charged therefor, each party shall advise the other thereof
and of the amount of the extra cost, and the other party, at its election, may
pay the same, but shall not be obligated to do so. If such other party fails to
pay such extra cost, the release provisions of this paragraph shall be
inoperative against such other party to the extent necessary to avoid
invalidation of such releasor’s insurance.
     F. In the event of any damage or destruction to the Building or the leased
premises by any peril covered by the provisions of this Paragraph 10, Tenant
shall, upon notice from Landlord, remove forthwith, at its sole cost and
expense, such portion or all of the property belonging to Tenant or his
licensees from such portion or all of the Building or the leased premises as
Landlord shall request and Tenant hereby indemnifies and holds Landlord harmless
from any loss, liability, costs, and expenses, including attorney’s tees,
arising out of any claim of damage or injury as a result of any alleged failure
to properly secure the leased premises prior to such removal and/or such
removal.
11. Liability.
     Landlord shall not be liable for and Tenant will indemnify and hold
Landlord harmless from any loss, liability, costs and expenses, including
attorney’s fees, arising out of any claim of injury or damage on or about the
leased premises caused by the negligence or misconduct or breach of this lease
by Tenant, its employees, subtenants, invitees or by any other person entering
the leased premises or the Building or Development under express or implied
invitation of Tenant or arising out of Tenant’s use of the leased premises.
Landlord shall not be liable to Tenant or Tenant’s agents, employees, invitees
or any person entering upon the Development in whole or in part because of
Tenant’s use of the leased premises for any damage to persons or property due to
condition, design, or defect in the Building or its mechanical systems which may
exist or occur, and Tenant assumes all risks of damage to such persons or
property. Landlord shall not be liable or responsible for any loss or damage to
any property or person occasioned by theft, fire, act of God, public enemy,
injunction, riot, strike, insurrection, war, court order, requisition or order
of governmental body or authority, or other matter beyond control of Landlord,
or for any injury or damage or inconvenience, which may arise through repair or
alteration of any part of the Building, or failure to make repairs, or from any
cause whatever except Landlord’s willful acts or gross negligence. Tenant shall
procure and maintain throughout the term of this lease a policy of insurance, in
form and substance satisfactory to Landlord, at Tenant’s sole cost and expense,
insuring both Landlord and Tenant against all claims, demands or actions arising
out of or in connection with: (i) the leased premises; (ii) the condition of the
leased premises; (iii) Tenant’s operations in and maintenance and use of the
leased premises; and (iv) Tenant’s liability assumed under this lease; the
limits of such policy to be in the amount of not less than $1,000.000 per
occurrence in respect of injury to persons (including death) and in the amount
of not less than $500,000 per occurrence in respect of property damage or
destruction, including loss of use thereof. Such policy shall be procured by
Tenant from responsible insurance companies satisfactory to Landlord. A
certified copy of such policy, together with receipt evidencing payment of the
premium shall be

         
 
  Landlord:   [ILLEGIBLE]
 
       
 
       
 
  Tenant:   [ILLEGIBLE]
 
       

4



--------------------------------------------------------------------------------



 



delivered to Landlord prior to the commencement date of this lease. Not less
than thirty (30) days prior to the expiration date of such policy, a certified
copy of a renewal thereof (bearing notations evidencing the payment of the
renewal premium) shall be delivered to Landlord. Such policy shall further
provide that not less than thirty (30) days’ written notice shall be given to
Landlord before such policy may be cancelled or changed to reduce the insurance
coverage provided thereby.
12. Condemnation.
     A. If any substantial part of the Building, improvements, or leased
premises should be taken for any public or quasi-public use under governmental
law. ordinance or regulation, or by right of eminent domain, or by private
purchase in lieu thereof and the taking would prevent or materially interfere
with the use of the Building or leased premises for the purpose for which it is
then being used, this lease shall terminate effective when the physical taking
shall occur in the same manner as if the date of such taking were the date
originally fixed in this lease for the expiration of the term hereof.
     B. If part of the Building, improvements, or leased premises shall be taken
for any public or quasi-public use under any governmental law, ordinance or
regulation, or by right of eminent domain, or by private purchase in lieu
thereof, and this lease is not terminated as provided in the subparagraph above,
this lease shall not terminate but the rent payable hereunder during the
unexpired portion of this lease shall be reduced to such extent, if any, as may
be fair and reasonable under all of the circumstances and Landlord shall
undertake to restore the Building, improvements, and leased premises to a
condition suitable for Tenant’s use, as near to the condition thereof
immediately prior to such taking as is reasonably feasible under all the
circumstances.
     C. In the event of any such taking or private purchase in lieu thereof,
Landlord and Tenant shall each be entitled to receive and retain such separate
awards and/or portion of lump sum awards as may be allocated to their respective
interests in any condemnation proceedings; provided that Tenant shall not be
entitled to receive any award for Tenant’s loss of its leasehold interest, the
right to such award being hereby assigned by Tenant to Landlord.
13. Holding Over.
     Tenant will, at the termination of this lease by lapse of time or
otherwise, yield up immediate possession to Landlord. If Tenant retains
possession of the leased premises or any part thereof after such termination,
then Landlord may, at its option, serve written notice upon Tenant that such
holding over constitutes any one of (i) renewal of this lease for one year, and
from year to year thereafter, or (ii) creation of a month to month tenancy, upon
the terms and conditions set forth in this lease, or (iii) creation of a tenancy
at sufferance, in any case upon the terms and conditions set forth in this
lease; provided, however, that the monthly rental (or daily rental under (iii))
shall, in addition to all other sums which are to be paid by Tenant hereunder,
whether or not as additional rent, be equal to double the rental being paid
monthly to Landlord under this lease immediately prior to such termination
(prorated in the case of (iii) on the basis of a 365 day year for each day
Tenant remains in possession). If no such notice is served, then a tenancy at
sufferance shall be deemed to be created at the rent in the preceding sentence.
Tenant shall also pay to Landlord all damages sustained by Landlord resulting
from retention of possession by Tenant, including the loss of any proposed
subsequent tenant for any portion of the leased premises. The provisions of this
paragraph shall not constitute a waiver by Landlord of any right of re-entry as
herein set forth; nor shall receipt of any rent or any other act in apparent
affirmance of the tenancy operate as a waiver of the right to terminate this
lease for a breach of any of the terms, covenants, or obligations herein on
Tenant’s part to be performed.
14. Quiet Enjoyment.
     Landlord represents and warrants that it has full right and authority to
enter into this lease and that Tenant, while paying the rental and performing
its other covenants and agreements herein set forth, shall peaceably and quietly
have, hold and enjoy the leased premises for the term hereof without hindrance
or molestation from Landlord subject to the terms and provisions of this lease.
In the event this lease is a sublease, then Tenant agrees to take the leased
premises subject to the provisions of the prior leases. Landlord shall not be
liable for any interference or disturbance by other tenants or third persons,
nor shall Tenant be released from any of the obligations of this lease because
of such interference or disturbance.
15. Events of Default.
     The following events shall be deemed to be events of default by Tenant
under this lease:
     (a) Tenant shall fail to pay when or before due any sum of money becoming
due to be paid to Landlord hereunder, whether such sum be any installment of the
rent herein reserved, any other amount treated as additional rent hereunder, or
any other payment or reimbursement to Landlord required herein, whether or not
treated as additional rent hereunder, and such failure shall continue for a
period of five (5) days from the date such payment was due; or
     (b) Tenant shall fail to comply with any term, provision or covenant of
this lease other than by failing to pay when or before due any sum of money
becoming due to be paid to Landlord hereunder. and shall not cure such failure
within twenty (20) days (forthwith, if the default involves a hazardous
condition) after written notice thereof to Tenant; or
     (c) Tenant shall abandon or vacate any substantial portion of the leased
premises; or
     (d) Tenant shall fail to vacate the leased premises immediately upon
termination of this lease, by lapse of time or otherwise, or upon termination of
Tenant’s right to possession only; or
     (e) The leasehold interest of Tenant shall be levied upon under execution
or be attached by process of law or Tenant shall fail to contest diligently the
validity of any lien or claimed lien and give sufficient security to Landlord to
insure payment thereof or shall fail to satisfy any judgment rendered thereon
and have the same released, and such default shall continue for ten (10) days
after written notice thereof to Tenant; or
     (f) Tenant shall become insolvent, admit in writing its inability to pay
its debts generally as they become due, file a petition in bankruptcy or a
petition to take advantage of any insolvency statute, make an assignment for the
benefit of creditors, make a transfer in fraud of creditors, apply for or
consent to the appointment of a receiver of itself or of the whole or any
substantial part of its property, or file a petition or answer seeking
reorganization or arrangement under the federal bankruptcy laws, as now in
effect or hereafter amended, or any other applicable law or statute of the
United States or any state thereof; or
     (g) A court of competent jurisdiction shall enter an order, judgment or
decree adjudicating Tenant a bankrupt, or appointing a receiver of Tenant, or of
the whole or any substantial part of its property, without the consent of
Tenant, or approving a petition filed against Tenant seeking reorganization or
arrangement of Tenant under the bankruptcy laws of the United States, as now in
effect or hereafter amended, or any state thereof, and such order, judgment or
decree shall not be vacated or set aside or stayed within thirty (30) days from
the date of entry thereof.
16. Remedies.
     Upon the occurrence of any of such events of default described in
Paragraph 15 hereof or elsewhere in this lease, Landlord shall have the option
to pursue any one or more of the following remedies without any notice or demand
whatsoever:
     (a) Landlord may, at its election, terminate this lease or terminate
Tenant’s right to possession only, without terminating the lease;
     (b) Upon any termination of this lease, whether by lapse of time or
otherwise, or upon any termination of Tenant’s right to possession without
termination of the lease, Tenant shall surrender possession and vacate the
leased premises immediately, and deliver possession thereof to Landlord, and
Tenant hereby grants to Landlord full and free license to enter into and upon
the leased premises in such event with or without process of law and to
repossess Landlord of the leased premises as of Landlord’s former estate and to
expel or remove Tenant and any others who may be occupying or within the leased
premises and to remove any and all property therefrom, without being deemed in
any manner guilty of trespass, eviction or forcible entry or detainer, and
without incurring any liability for any damage resulting therefrom, Tenant
hereby waiving any right to claim damage for such reentry and expulsion, and
without relinquishing Landlord’s right to rent or any other right given to
Landlord hereunder or by operation of law;
     (c) Upon any termination of this lease, whether by lapse of time or
otherwise, Landlord shall be entitled to recover as damages, all rent, including
any amounts treated as additional rent hereunder, and other sums due and payable
by Tenant on the date of termination, plus the sum of (i) an amount equal to the
then present value of the rent, including any amount treated

         
 
  Landlord:   [ILLEGIBLE]
 
       
 
       
 
  Tenant:   [ILLEGIBLE]
 
       

5



--------------------------------------------------------------------------------



 



as additional rent hereunder, and other sums provided herein to be paid by
Tenant for the residue of the stated term hereof, less the fair rental value of
the leased premises for such residue (taking into account the time and expense
necessary to obtain a replacement tenant or tenants, including expenses
hereinafter described in subparagraph (d) relating to recovery of the leased
premises, preparation for reletting and for reletting itself), and (ii) the cost
of performing any other covenants which would have otherwise been performed by
Tenant;
     (d) (i) Upon any termination of Tenant’s right to possession only without
termination of the lease, Landlord may, at Landlord’s option, enter into the
leased premises, remove Tenant’s signs and other evidences of tenancy, and take
and hold possession thereof as provided in subparagraph (b) above, without such
entry and possession terminating the lease or releasing Tenant, in whole or in
part, from any obligation, including Tenant’s obligation to pay the rent,
including any amounts treated as additional rent, hereunder for the full term.
In any such case Tenant shall pay forthwith to Landlord, if Landlord so elects,
a sum equal to the entire amount of the rent, including any amounts treated as
additional rent hereunder, for the residue of the stated term hereof plus any
other sums provided herein to be paid by Tenant for the remainder of the lease
term;
     (ii) Landlord may, but need not, relet the leased premises or any part
thereof for such rent and upon such terms as Landlord, in its sole discretion,
shall determine (including the right to relet the leased premises for a greater
or lesser term than that remaining under this lease, the right to relet the
leased premises as a part of a larger area, and the right to change the
character or use made of the leased premises). If Landlord decides to relet the
leased premises or a duty to relet is imposed upon Landlord by law. Landlord and
Tenant agree that Landlord shall only be required to use the same efforts
Landlord then uses to lease other properties Landlord owns or manages (or if the
leased premises is then managed for Landlord, then Landlord will instruct such
manager to use the same efforts such manager then uses to lease other space or
properties which it owns or manages); provided, however, that Landlord (or its
manager) shall not be required to give any preference or priority to the showing
or leasing of the leased premises over any other space that Landlord (or its
manager) may be leasing or have available and may place a suitable prospective
tenant in any such available space regardless of when such alternative space
becomes available; provided, further, that Landlord shall not be required to
observe any instruction given by Tenant about such reletting or accept any
tenant offered by Tenant unless such offered tenant has a creditworthiness
acceptable to Landlord, leases the entire leased premises, agrees to use the
leased premises in a manner consistent with the lease and leases the leased
premises at the same rent, for no more than the current term and on the same
other terms and conditions as in this lease without the expenditure by Landlord
for tenant improvements or broker’s commissions. In any such case, Landlord may,
but shall not be required to, make repairs, alterations and additions in or to
the leased premises and redecorate the same to the extent Landlord deems
necessary or desirable, and Tenant shall, upon demand, pay the cost thereof,
together with Landlord’s expenses of reletting, including, without limitation,
any broker’s commission incurred by Landlord. If the consideration collected by
Landlord upon any such reletting plus any sums previously collected from Tenant
are not sufficient to pay the full amount of all rent, including any amounts
treated as additional rent hereunder and other sums reserved in this lease for
the remaining term hereof, together with the costs of repairs, alterations,
additions, redecorating, and Landlord’s expenses of reletting and the collection
of the rent accruing therefrom (including attorney’s fees and broker’s
commissions), Tenant shall pay to Landlord the amount of such deficiency upon
demand and Tenant agrees that Landlord may file suit to recover sums falling due
under this section from time to time;
     (e) Landlord may, at Landlord’s option, enter into and upon the leased
premises, with or without process of law, if Landlord determines in its sole
discretion that Tenant is not acting within a commercially reasonable time to
maintain, repair or replace anything for which Tenant is responsible hereunder
and correct the same, without being deemed in any manner guilty of trespass,
eviction or forcible entry and detainer and without incurring any liability for
any damage resulting therefrom and Tenant agrees to reimburse Landlord, on
demand, as additional rent, for any expenses which Landlord may incur in thus
effecting compliance with Tenant’s obligations under this lease;
     (f) Any and all property which may be removed from the leased premises by
Landlord pursuant to the authority of the lease or of law, to which Tenant is or
may be entitled, may be handled, removed and stored, as the case may be, by or
at the direction of Landlord at the risk, cost and expense of Tenant, and
Landlord shall in no event be responsible for the value, preservation or
safekeeping thereof. Tenant shall pay to Landlord, upon demand, any and all
expenses incurred in such removal and all storage charges against such property
so long as the same shall be in Landlord’s possession or under Landlord’s
control. Any such property of Tenant not retaken by Tenant from storage within
thirty (30) days after removal from the leased premises shall, at Landlord’s
option, be deemed conveyed by Tenant to Landlord under this lease as by a bill
of sale without further payment or credit by Landlord to Tenant.
     In the event Tenant fails to pay any installment of rent, including any
amount treated as additional rent hereunder, or other sums hereunder as and when
such installment or other charge is due, Tenant shall pay to Landlord on demand
a late charge in an amount equal to five percent (5%) of such installment or
other charge overdue in any month and five percent (5%) each month thereafter
until paid in full to help defray the additional cost to Landlord for processing
such late payments, and such late charge shall be additional rent hereunder and
the failure to pay such late charge within ten (10) days after demand therefor
shall be an additional event of default hereunder. The provision for such late
charge shall be in addition to all of Landlord’s other rights and remedies
hereunder or at law and shall not be construed as liquidated damages or as
limiting Landlord’s remedies in any manner.
     Pursuit of any of the foregoing remedies shall not preclude pursuit of any
of the other remedies herein provided or any other remedies provided by law (all
such remedies being cumulative), nor shall pursuit of any remedy herein provided
constitute a forfeiture or waiver of any rent due to Landlord hereunder or of
any damages accruing to Landlord by reason of the violation of any of the terms,
provisions and covenants herein contained. No act or thing done by Landlord or
its agents during the term hereby granted shall be deemed a termination of this
lease or an acceptance of the surrender of the leased premises, and no agreement
to terminate this lease or accept a surrender of said premises shall be valid
unless in writing signed by Landlord. No waiver by Landlord of any violation or
breach of any of the terms, provisions and covenants herein contained shall be
deemed or construed to constitute a waiver of any other violation or breach of
any of the terms, provisions and covenants herein contained. Landlord’s
acceptance of the payment of rental or other payments hereunder after the
occurrence of an event of default shall not be construed as a waiver of such
default, unless Landlord so notifies Tenant in writing. Forbearance by Landlord
in enforcing one or more of the remedies herein provided upon an event of
default shall not be deemed or construed to constitute a waiver of such default
or of Landlord’s right to enforce any such remedies with respect to such default
or any subsequent default. If, on account of any breach or default by Tenant in
Tenant’s obligations under the terms and conditions of this lease, it shall
become necessary or appropriate for Landlord to employ or consult with an
attorney concerning or to enforce or defend any of Landlord’s rights or remedies
hereunder, Tenant agrees to pay any attorney’s fees so incurred.
     Without limiting the foregoing, Tenant hereby: (i) expressly waives any
right to trial by jury; and (ii) expressly waives the service of any notice
under any existing or future law of the State of Illinois applicable to
landlords and tenants.
17. Landlord’s Lien.
     In addition to any statutory lien for rent in Landlord’s favor, Landlord
shall have and Tenant hereby grants to Landlord a continuing security interest
for all rentals and other sums of money becoming due hereunder from Tenant, upon
all goods, wares, equipment, fixtures, furniture, inventory, accounts, contract
rights, chattel paper and other personal property of Tenant situated on the
leased premises, and such property shall not be removed therefrom without the
consent of Landlord until all arrearages in rent as well as any and all other
sums of money then due to Landlord hereunder shall first have been paid and
discharged. In

     
 
  Landlord: [ILLEGIBLE]
 
  Tenant: [ILLEGIBLE]

6



--------------------------------------------------------------------------------



 



the event of a default under this lease, Landlord shall have, in addition to any
other remedies provided herein or by law, all rights and remedies under the
Uniform Commercial Code, including without limitation the right to sell the
property described in this Paragraph 17 at public or private sale upon five
(5) days’ notice to Tenant. Tenant hereby agrees to execute such financing
statements and other instruments necessary or desirable in Landlord’s discretion
to perfect the security interest hereby created. Any statutory lien for rent is
not hereby waived, the express contractual lien herein granted being in addition
and supplementary thereto.
18. Mortgages.
     Tenant accepts this lease subject and subordinate to any mortgage(s) and/or
deed(s) of trust now or at any time hereafter constituting a first lien or
charge upon the Property, or the improvements situated thereon, provided,
however, that if the mortgagee, trustee, or holder of any such mortgage or deed
of trust elects to have Tenant’s interest in this lease superior to any such
instrument, then by notice to Tenant from such mortgagee, trustee or holder,
this lease shall be deemed superior to such lien whether this lease was executed
before or after said mortgage or deed of trust. Tenant shall at any time
hereafter on demand execute any instruments, releases or other documents which
may be required by any such mortgagee for the purpose of subjecting and
subordinating this lease to the lien of any such mortgage or for the purpose of
evidencing the superiority of this lease to the lien of any such mortgage, as
may be the case.
19. Landlord’s Liability.
     In no event shall Landlord’s liability for any breach of this lease exceed
the amount of rental then remaining unpaid for the then current term (exclusive
of any renewal periods which have not then actually commenced). This provision
is not intended to be a measure or agreed amount of Landlord’s liability with
respect to any particular breach, and shall not be utilized by any court or
otherwise for the purpose of determining any liability of Landlord hereunder,
except only as a maximum amount not to be exceeded in any event.
20. Mechanic’s and Other Liens.
     Tenant shall have no authority, express or implied, to create or place any
lien or encumbrance of any kind or nature whatsoever upon, or in any manner to
bind, the interest of Landlord in the leased premises or to charge the rentals
payable hereunder for any claim in favor of any person dealing with Tenant,
including those who may furnish materials or perform labor for any construction
or repairs, and each such claim shall affect and each such lien shall attach to,
if at all, only the leasehold interest granted to Tenant by this lease. Tenant
covenants and agrees that it will pay or cause to be paid all sums legally due
and payable by it on account of any labor performed or materials furnished in
connection with any work performed on the leased premises on which any lien is
or can be validly and legally asserted against its leasehold interest in the
leased premises or the improvements thereon and that it will save and hold
Landlord harmless from any and all loss, liability, cost or expense based on or
arising out of asserted claims or liens against the leasehold estate or against
the right, title and interest of the Landlord in the leased premises or under
the terms of this lease. Tenant will not permit any mechanic’s lien or liens or
any other liens which may be imposed by law affecting Landlord’s or its
mortgagees’ interest in the leased premises or the Building to be placed upon
the leased premises or the Building arising out of any action or claimed action
by Tenant, and in case of the filing of any such lien Tenant will promptly pay
same. If any such lien shall remain in force and effect for twenty (20) days
after written notice thereof from Landlord to Tenant, Landlord shall have the
right and privilege of paying and discharging the same or any portion thereof
without inquiry as to the validity thereof, and any amounts so paid, including
expenses and interest, shall be so much additional rent hereunder due from
Tenant to Landlord and shall be paid to Landlord immediately on rendition of
bill therefor. Notwithstanding the foregoing, Tenant shall have the right to
contest any such lien in good faith and with all due diligence so long as any
such contest, or action taken in connection therewith, protects the interest of
Landlord and Landlord’s mortgagee in the leased premises, and Landlord and any
such mortgagee are, by the expiration of said twenty (20) day period, furnished
such protection, and indemnification against any loss, liability, cost or
expense related to any such lien and the contest thereof as are satisfactory to
Landlord and any such mortgagee.
21. Notices.
     Each provision of this lease or of any applicable governmental laws,
ordinances, regulations and other requirements with reference to the sending,
mailing or delivery of any notice or the making of any payment shall be deemed
to be complied with when and if the following steps are taken:
(a) All rent and other payments required to be made by Tenant to Landlord
hereunder shall be payable to Hamilton Partners, Inc. or to such other entity at
such other address as Landlord may specify from time to time by written notice
delivered in accordance herewith.
(b) Any notice or other document required or permitted to be delivered hereunder
shall be deemed to be delivered whether actually received or not when deposited
in the continental United States Mail, postage prepaid, certified or registered
mail, addressed to the parties hereto at the respective addresses set out below,
or at such other address as they have theretofore specified by written notice
delivered in accordance herewith:

     
LANDLORD:
  TENANT:
Hamilton Partners, Inc.
  Royal American Bank
300 Park Boulevard, Suite #100
  1604 Colonial Parkway
Itasca, IL 60143
  Inverness, IL 60097- 4725 ATTN: Cashier
 
  PHONE: 708-202-8300

All parties included within the terms “Landlord” and “Tenant,” respectively,
shall be bound by notices given in accordance with the provisions of this
paragraph to the same effect as if each had received such notice.
22. Miscellaneous.
     A. Words of any gender used in this lease shall be held and construed to
include any other gender, and words in the singular number shall be held to
include the plural, unless the context otherwise requires.
     B. The terms, provisions and covenants and conditions contained in this
lease shall apply to, inure to the benefit of, and be binding upon, the parties
hereto and upon their respective heirs, legal representatives, successors and
permitted assigns, except as otherwise expressly provided herein. Landlord shall
have the right to assign any of its rights and obligations under this lease and
Landlord’s grantee or Landlord’s successor shall upon such assignment, become
“Landlord” hereunder, thereby freeing and relieving the grantor or assignor of
all covenants and obligations of “Landlord” hereunder; provided, however, that
no successor Landlord shall be responsible for the return of any security
deposit provided for pursuant to Paragraph 2B unless such successor receives the
deposit. Tenant agrees to furnish promptly upon demand, a corporate resolution,
proof of due authorization by partners, or other appropriate documentation
evidencing the due authorization of Tenant to enter into this lease. Nothing
herein contained shall give any other Tenant in the Building of which the leased
premises is a part any enforceable rights either against Landlord or Tenant as a
result of the covenants and obligations of either party set forth herein.
     C. The captions inserted in this lease are for convenience only and in no
way define, limit or otherwise describe the scope or intent of this lease, or
any provision hereof.
     D. Tenant shall at any time and from time to time within ten (10) days
after written request from Landlord execute and deliver to Landlord or any
prospective Landlord or mortgagee or prospective mortgagee a sworn and
acknowledged estoppel certificate, in form reasonably satisfactory to Landlord
and/or Landlord’s mortgagee or prospective mortgagee certifying and stating as
follows: (i) this lease has not been modified or amended (or if modified or
amended, setting forth such modifications or amendments); (ii) this lease (as so
modified or amended) is in full force and effect (or if not in full force and
effect, the reasons therefor); (iii) the Tenant has no offsets or defenses to
its performance of the terms and provisions of this lease, including the payment
of rent (or if there are any such defenses or offsets, specifying the same);
(iv) tenant is in possession of the leased premises, if such be the case; (v) if
an assignment of rents or leases has been served upon Tenant by a mortgagee or
prospective

     
 
  Landlord: [ILLEGIBLE]
 
  Tenant: [ILLEGIBLE]

7



--------------------------------------------------------------------------------



 



mortgagee, Tenant has received such assignment and agrees to be bound by the
provisions thereof; and (vi) any other accurate statements reasonably required
by Landlord or its mortgagee or prospective mortgagee. It is intended that any
such statement delivered pursuant to this subsection may be relied upon by any
prospective purchaser or mortgagee and their respective successors and assigns
and Tenant shall be liable for all loss, cost or expense resulting from the
failure of any sale or funding of any loan caused by any material misstatement
contained in such estoppel certificate. Tenant hereby irrevocably appoints
Landlord or if Landlord is a trust. Landlord’s beneficiary, as attorney-in-fact
for the Tenant with full power and authority to execute and deliver in the name
of Tenant such estoppel certificate if Tenant fails to deliver the same within
such ten (10) day period and such certificate as signed by Landlord or
Landlord’s beneficiary, as the case may be shall be fully binding on Tenant, if
Tenant fails to deliver a contrary certificate within five (5) days after
receipt by Tenant of a copy of the certificate executed by Landlord or
Landlord’s beneficiary, as the case may be, on behalf of Tenant. In addition to
any other remedy Landlord may have hereunder, Landlord may at its option, if
Tenant does not deliver to Landlord an estoppel certificate as set forth above
within fifteen (15) days after Tenant is requested to do so, cancel this lease
effective the last day of the then current month, without incurring any
liability on account thereof, and the term hereby granted is expressly limited
accordingly.
     E. This lease may not be altered, changed or amended except by an
instrument in writing signed by both parties hereto.
     F. All obligations of Tenant hereunder not fully performed as of the
expiration of earlier termination of the term of this lease shall survive the
expiration or earlier termination of the term hereof, including without
limitation, all payment obligations with respect to taxes and Operating Costs
and all obligations concerning the condition of the premises. Upon the
expiration or earlier termination of the term hereof, Tenant shall pay to
Landlord the amount, as estimated by Landlord, necessary: (i) to repair and
restore the leased premises as provided herein; and (ii) to discharge Tenant’s
obligation for unpaid real estate taxes, Operating Costs or other amounts due
Landlord. All such amounts shall be used and held by Landlord for payment of
such obligations of Tenant, with Tenant being liable for any additional costs
upon demand by Landlord, or with any excess to be returned to Tenant after all
such obligations have been determined and satisfied. Any security deposit held
by Landlord shall be credited against the amount payable by Tenant under this
subparagraph 22F.
     G. If any clause, phrase, provision or portion of this lease or the
application thereof to any person or circumstance shall be invalid or
unenforceable under applicable law, such event shall not affect, impair or
render invalid or unenforceable the remainder of this lease nor any other
clause, phrase, provision or portion hereof, nor shall it affect the application
of any clause, phrase, provision or portion hereof to other persons or
circumstances, and it is also the intention of the parties to this lease that in
lieu of each such clause, phrase, provision or portion of this lease that is
invalid or unenforceable, there be added as a part of this lease contract a
clause, phrase, provision or portion as similar in terms to such invalid or
unenforceable clause, phrase, provision or portion as may be possible and be
valid and enforceable.
     H. Submission of this lease shall not be deemed to be a reservation of the
leased premises. Landlord shall not be bound hereby until its delivery to Tenant
of an executed copy hereof signed by Landlord, already having been signed by
Tenant, and until such delivery Landlord reserves the right to exhibit and lease
the leased premises to other prospective tenants. Notwithstanding anything
contained herein to the contrary, Landlord may withhold delivery of possession
of the leased premises from Tenant until such time as Tenant has paid to
Landlord the security deposit required by subparagraph 2B hereof, the first
month’s rent as set forth in subparagraph 2A hereof, and any sum owed pursuant
to Paragraph 5 hereof.
     I. Whenever a period of time is herein prescribed for action to be taken by
Landlord, the Landlord shall not be liable or responsible for, and there shall
be excluded from the computation for any such period of time, any delays due to
causes of any kind whatsoever which are beyond the control of Landlord.
     J. Tenant’s “proportionate share” as used in this lease shall mean a
fraction, the numerator of which is the gross leasable area of the leased
premises and the denominator of which is the gross leasable area contained in
the Building, in each case as reasonably determined by Landlord. For purposes
hereof the numerator is 1,568 and the denominator is 69,280 and Tenant’s
proportionate share is 2.26 %.
     K. If there be more than one Tenant, the obligations hereunder imposed upon
Tenant shall be joint and several. Any indemnification of, insurance of, or
option granted to Landlord shall also include or be exercisable by Landlord’s
trustee, beneficiary, agents and employees, as the case may be.
     L. Each of the parties (i) represents and warrants to the other that it has
not dealt with any broker or finder in connection with this lease, except New
London Associates and; (ii) indemnifies and holds the other harmless from any
and all losses, liability, costs or expenses (including attorneys’ fees)
incurred as a result of an alleged breach of the foregoing warranty. Landlord
agrees to promptly pay the broker.
23. Substitution of Premises.
24. Certain Rights Reserved To The Landlord.
     The Landlord reserves and may exercise the following rights without
affecting Tenant’s obligations hereunder:
     (a) to change the name or street address of the Building;
     (b) to install and maintain a sign or signs on the exterior of the
Building;
     (c) to have access for the Landlord and the other tenants of the Building
to any mail chutes located on the leased premises according to the rules of the
United States Post Office;
     (d) to designate all commercially reasonable sources furnishing sign
painting and lettering, towels, coffee cart service and toilet supplies, lamps
and bulbs used on the leased premises;
     (e) to retain at all times pass keys to the leased premises;
     (f) to grant to anyone the exclusive right to conduct any particular
business or undertaking in the Building;
     (g) to close the Building after regular working hours and on the legal
holidays subject, however, to Tenant’s right to admittance, under such
reasonable regulations as Landlord may prescribe from time to time, which may
include by way of example but not of limitation, that persons entering or
leaving the Building identify themselves to a watchman by registration or
otherwise and that said persons establish their right to enter or leave the
Building;
     (h) to take any and all measures, including inspections, repairs,
alterations, decorations, additions and improvements to the leased premises or
to the Building, as may be necessary or desirable for the safety, protection or
preservation of the leased premises or the Building or the Landlord’s interests,
or as may be necessary or desirable in the operation of the Building; and
     (i) to add, remove or modify buildings, roadways, walkways, landscaping,
lakes, grading and other improvements in or to the Development.
     The Landlord may enter upon the leased premises and may exercise any or all
of the foregoing rights hereby reserved without being deemed guilty of an
eviction or disturbance of the Tenant’s use or possession and without being
liable in any manner to the Tenant and without abatement of rent or affecting
any of the Tenant’s obligations hereunder.

     
 
  Landlord: [ILLEGIBLE]
 
  Tenant: [ILLEGIBLE]

8



--------------------------------------------------------------------------------



 



25. Land Trustee’s Exculpation.
     B. If the Landlord executing this Lease is not a trust, the following
paragraph is hereby made a part hereof:
     It is expressly understood and agreed that nothing in this Lease contained
shall be construed as creating any liability whatsoever against the Landlord, or
its successors and assigns, personally, and in particular without limiting the
generality of the foregoing, there shall be no personal liability to pay any
indebtedness accruing hereunder or to perform any covenant, either express or
implied, herein contained, and that all personal liability of Landlord, or its
successors and assigns, of every sort, if any, is hereby expressly waived by
Tenant, and every person now or hereafter claiming any right or security
hereunder, and that so far as Landlord, or its successors and assigns, is
concerned the owner of any indebtedness or liability accruing hereunder shall
look solely to the premises hereby leased for the payment thereof.
26. Operating Cost Escalation.
     A. If, in any calendar year falling partly or wholly within the term of
this lease, Operating Costs (as hereinafter defined) paid or incurred by
Landlord Shall exceed the sum of Two Hundred Fifty Two Thousand One Hundred
Seventy Nine Dollars and 20/100 DOLLARS ($ 252,179.20). Tenant shall pay upon
demand to Landlord for such year as additional rent its proportionate share of
such excess calculated on the basis of the ratio set forth in subparagraph 22J.
Any payment to be made pursuant to this Paragraph 26 with respect to the year in
which this lease commences or terminates shall be prorated.
     As used in this lease, the term “Operating Costs” shall mean any and all
expenses, costs and disbursements (other than taxes) of any kind and nature
whatsoever incurred by Landlord in connection with the ownership, leasing,
management, maintenance, operation and repair of the Building or the Property or
any improvements situated on the Property (including, without limitation, the
costs of maintaining and repairing parking lots, parking structures, and
easements, property management fees, increased interest costs as specified
below, salaries, fringe benefits and related costs, for building staff,
insurance costs of every kind and nature, heating and air conditioning costs,
common area utility costs such as electricity, sewer and water charges, the
costs of routine repairs, maintenance and decorating and the Building’s or
Property’s share of costs of the Development) which Landlord shall pay or become
obligated to pay in respect of a calendar year (regardless of when such
operating costs were incurred), except the following: (i) costs of alterations
of Tenants’ premises; (ii) costs of capital improvements and costs of curing
construction defects: (iii) depreciation; (iv) interest and principal payments
on mortgages, and other debt costs (but any cost due to an increase in the
interest rate over the initial rate on the original long term first lien
mortgage shall be included); (v) real estate brokers’ leasing commissions or
compensation; (vi) any cost or expenditure (or portion thereof) for which
Landlord is reimbursed, whether by insurance proceeds or otherwise, and
(vii) cost of any service furnished to any other occupant of the Building which
Landlord does not provide to Tenant hereunder. Notwithstanding anything
contained herein to the contrary, depreciation of any capital improvements made
after the date of this lease which are intended to reduce Operating Costs or
which are required under any governmental laws, regulations, or ordinances which
were not applicable to the Building at the time it was constructed, shall be
included in Operating Costs. The useful life of any such improvement shall be
reasonably determined by Landlord. In addition, interest on the undepreciated
cost of any such improvement (at the prevailing construction loan rate available
to Landlord on the date the cost of such improvement was incurred) shall also be
included in Operating Costs. In the event Landlord elects to self insure, insure
with a deductible in excess of $1.000 or obtain insurance coverage in which the
premium fluctuates in proportion to losses incurred, then Landlord shall
estimate the amount of premium that Landlord would have been required to pay to
obtain insurance coverage (or insurance coverage without such provision) with a
recognized carrier and such estimated amount shall be deemed to be an Operating
Cost. Landlord may, in a reasonable manner, allocate insurance premiums for
so-called “blanket” insurance policies which insure other properties as well as
the Building and said allocated amount shall be deemed to be an Operating Cost.
     In the event during all or any portion of any calendar year the Building is
not fully rented and occupied. Landlord may elect to make an appropriate
adjustment in Operating Costs for such year, employing sound accounting and
management principles, to determine Operating Costs that would have been paid or
incurred by Landlord had the Building been fully rented and occupied and the
amount so determined shall be deemed to have been Operating Costs for such year.
     Landlord and Tenant acknowledge that certain of the costs of management,
operation and maintenance of the Development are contractually allocated among
all of the buildings in the Development using methods of allocation that are
considered reasonable and appropriate for the circumstances. Tenant hereby
consents to such contractual allocations provided that the determination of such
costs and the allocation of all or part thereof to Operating Costs hereunder
shall be in accordance with generally accepted accounting principles applied on
a consistent basis.
     B. During December of each year or as soon thereafter as practicable,
Landlord shall give Tenant written notice of its estimate of amounts payable
under subparagraph A above for the ensuing calendar year. On or before the first
day of each month thereafter Tenant shall pay to Landlord as additional rent
one-twelfth (1/12th) of such estimated amounts, provided that if such notice is
not given in December, Tenant shall continue to pay on the basis of the prior
year’s estimate until the first day of the month after the month in which such
notice is given. If at any time it appears to Landlord that the amounts payable
under subparagraph A above for the then current calendar year will vary from its
estimate by more than five percent (5%), Landlord may, by written notice to
Tenant, revise its estimate for such year, and subsequent payments by Tenant for
such year shall be based upon such revised estimate.
     Within ninety (90) days after the close of each calendar year or as soon
thereafter as practicable. Landlord shall deliver to Tenant a statement showing
the Operating Costs under subparagraph A above and Tenant’s proportionate share
thereof. If such statement shows an amount due from Tenant that is less than the
estimated payments previously paid by Tenant, it shall be accompanied by a
refund of the excess to Tenant. If such statement shows an amount due from
Tenant that is more than the estimated payments previously paid by Tenant,
Tenant shall pay the deficiency to Landlord, as additional rent, within thirty
(30) days after delivery of the statement.
     C. Tenant or its representatives shall have the right to examine Landlord’s
books and records of Operating Expenses during normal business hours within
twenty (20) days following the furnishing of the statement to Tenant. Unless
Tenant takes written Exception to any item within thirty (30) days following the
furnishing of the statement of Tenant, such statement shall be considered as
final and accepted by Tenant. The taking of exception to any item shall not
excuse Tenant from the obligation to make timely payment based upon the
statement as delivered by Landlord.

     
 
  Landlord: [ILLEGIBLE]
 
  Tenant: [ILLEGIBLE]

9



--------------------------------------------------------------------------------



 



27. Consumer Price Escalation.
28. Special Provisions.
     The special provisions on page(s) Eleven (11) and exhibits attached hereto
shall form part of this lease as if the same were embodied herein:
     EXECUTED the 19th day of APRIL, 1993.

                          ATTEST/WITNESS       Royal American Bank              
      1604 Colonial Parkway               Title:                   Inverness, IL
60097-4725                  
 
                       
 
                  By:   /s/ [ILLEGIBLE]
 
                       
 
                  Title:   EVP & Cashier
 
                                            TENANT
 
                       
By:
                       
 
                                            Bensenville Office Venture, as sole
beneficiary as aforesaid
 
                            By:           BY:   HP-1000 Tower Lane Limited
Partnership, an Illinois Limited
Partnership, Its General Partner
 
                                        BY:   HP-1000 Tower Lane, Inc., an
Illinois Corporation, Its General Partner
 
                       
 
      By:                
 
                       
 
                  By:   /s/ Timothy G. Beechick
 
                       
 
                      Ronald C. Lunt, President or
 
                      Timothy G. Beechick, Vice President
 
                       
 
                  Title:    
 
                       
 
                        ATTEST/WITNESS       LANDLORD /s/ [ILLEGIBLE]          
               
 
                        Title: Administrative assistant            

     
 
  Landlord: [ILLEGIBLE]
 
  Tenant: [ILLEGIBLE]

10



--------------------------------------------------------------------------------



 



29.   Notwithstanding anything to the contrary contained in Paragraph 2A of the
Lease, and provided in all events that Tenant is not in default hereunder,
Landlord will abate the base rental for a period of two (2) months from and
after the commencement date. If, at any time during the term of the Lease,
Tenant suffers or permits a default to occur that is not cured within any
applicable grace period expressly granted by this Lease, then (i) the provisions
of the immediately preceding sentence shall be deemed null and void as if they
had never been set forth in this Lease and (ii) within ten (10) days after
written request by Landlord, Tenant shall pay Landlord an amount equal to the
total of all base rent previously abated under this Lease.   30.   Tenant’s
annual net base rental shall be increased by two per cent (2%) per year over the
life of the lease term.   31.   Tenant will have the right, at Tenant’s sole
expense, to install identification signage on the existing pylon sign located at
the Northeast corner of the property. Such signage will require Landlord’s prior
approval which approval shall not be unreasonably withheld. Such signage will
need to conform to the rules and regulations of the local governing authorities.
  32.   Landlord hereby agrees to provide four (4) reserved parking spaces to be
identified with signage as “Bank Visitor Only” parking spaced located as close
to the front entrance of the building as reasonably possible.   33.   Provided
Tenant is not then in default under this Lease, Tenant shall have the right and
option to renew the Lease for one (1) five (5) year term by providing Landlord
with written notice thereof at least six (6) months prior to the expiration of
the initial lease term. The base rental for the renewal term shall be adjusted
to the then current effective market rental rates as reasonably determined by
Landlord and Tenant for comparable space in comparable buildings in the
immediate surrounding market area as of the first day of such renewal period,
provided however, that in no event shall the base rental for the renewal period
be less than the base rental applicable to the last year of the immediately
preceding Lease period.   34.   Tenant shall have a Right of First Offer to
lease contiguous office space when and if such space should become available for
lease. Tenant shall provide written notice to Landlord of it’s interest in such
space that has become available for lease following which Landlord shall provide
information on the terms and availability of such space. Tenant will have ten
(10) days to accept it’s Right of First Offer on such space following Landlord’s
notice and will return an executed Amendment to this Lease incorporating space
into the Lease within thirty (30) days.   35.   Tenant shall have the one time
option to terminate this Lease at the end of the thirty-sixth (36th) month of
the initial lease term by providing Landlord with six (6) months prior written
notice of it’s intent to terminate accompanied by a penalty payment equivalent
to six (6) months rent at the then escalated rate.   36.   Landlord hereby
agrees to go through the necessary steps to terminate the existing Lease with
The Northern Trust for the ATM facility in the building’s parking lot as
provided for in that separate Lease Agreement. Upon the termination of said
lease, Tenant shall have the option to maintain and operate such facility under
this Lease Agreement. At the termination of this Lease, Tenant hereby agrees to
remove the ATM and restore the area where it was installed to the area’s
original condition prior to the installation of the ATM unless otherwise
directed by Landlord.

[ILLEGIBLE]
Page Eleven (11)

 



--------------------------------------------------------------------------------



 



EXHIBIT C

I.   Landlord shall provide a cash allowance of $9,400.00 for tenant
construction work within the leased premises.

II.   Except as set forth in Paragraph I above, Landlord has no other
arrangement with Tenant with regard to construction of improvements within the
demised premises. If Landlord should agree to perform, at Tenant’s request, and
upon submission by Tenant of necessary plans and specifications, any special
work other than that specified in Paragraph I hereof, such work shall be
performed by Landlord, at Tenant’s sole expense, as a Tenant’s extra. Prior to
commencing any such extra work requested by Tenant, Landlord will submit to
Tenant written estimates of the cost of any such extra work. If Tenant shall
fail to approve any such estimate within one (1) week, the same shall be deemed
disapproved in all respects by Tenant and Landlord shall not be authorized to
proceed with such extra work. Tenant agrees to pay to Landlord, promptly upon
being billed therefor, the cost of all such extra work, such shall be due and
payable as additional rent under the Lease.

[ILLEGIBLE]

 



--------------------------------------------------------------------------------



 



EXHIBIT D
Rules and Regulations
     1. The sidewalks, halls, passages, elevators and stairways shall not be
obstructed by Tenant or used for any purpose other than for ingress to and
egress from the leased premises. The halls, passages, entrances, elevators,
stairways, balconies and roof are not for the use of the general public, and
Landlord shall in all cases retain the right to control and prevent access
thereto of all persons whose presence in the judgment of Landlord shall be
prejudicial to the safety, character, reputation and interests of the Building
and its tenants, provided, that nothing herein contained shall be construed to
prevent such access to persons with whom Tenant normally deals in the ordinary
course of its business unless such persons are engaged in illegal activities.
Tenant and its employees shall not go upon the roof of the Building without the
written consent of the Landlord.
     2. The sashes, sash doors, windows, glass lights, and any lights or
skylights that reflect or admit light into the halls or other places of the
Buildings shall not be covered or obstructed. The toilet rooms, water and wash
closets and other water apparatus shall not be used for any purpose other than
that for which they were constructed, and no foreign substance of any kind
whatsoever shall be thrown therein, and the expense of any breakage, stoppage or
damage, resulting from the violation of this rule shall be borne by the tenant
who, or whose clerk, agents, servants, or visitors, shall have caused it.
     3. If Landlord, by a notice in writing to Tenant, shall object to any
curtain, blind, shade or screen attached to, or hung in, or used in connection
with, any window or door of the leased premises, such use of such curtain,
blind, shade or screen shall be discontinued forthwith by Tenant. No awnings
shall be permitted on any part of the leased premises.
     4. No safes or other objects heavier than the lift capacity of the freight
elevators of the Building shall be brought into or installed on the leased
premises. Tenant shall not place a load upon any floor of the leased premises
which exceeds the load per square foot which such floor was designed to carry
and which is allowed by law. The moving of safes shall occur only between such
hours as may be designated by, and only upon previous notice to, the manager of
the Building, and the persons employed to move safes in or out of the Building
must be acceptable to Landlord. No freight, furniture or bulky matter of any
description shall be received into the Building or carried into the elevators
except during hours and in a manner approved by Landlord.
     5. Tenant shall not use, keep, or permit to be used or kept any foul or
noxious gas or substance in the leased premises, or permit or suffer the leased
premises to be occupied or used in a manner offensive or objectionable to
Landlord or other occupants of the Building by reason of noise, odors, and/or
vibrations, or interfere in any way with other tenants or those having business
therein, nor shall any animals or birds (except Seeing Eye Dogs) be brought into
or kept in or about the Building. Tenant shall not place or install any antennae
or aerials or similar devices outside of the leased premises.
     6. Tenant shall not use or keep in the Building any inflammables, including
but not limited to kerosene, gasoline, naphtha and benzine (except cleaning
fluids in small quantities and when in containers approved by the Board of
Underwriters), or explosives or any other articles of intrinsically dangerous
nature, or use any method of heating other than that supplied by Landlord.
     7. If Tenant desires telephone or telegraph connections or alarm systems,
Landlord will direct electricians as to where and how the wires are to be
introduced. No boring or cutting for wires or otherwise shall be made without
specific directions from Landlord.
     8. Tenant, upon the termination of the tenancy, shall deliver to the
Landlord all the keys of offices, rooms and toilet rooms which shall have been
furnished Tenant or which Tenant shall have had made, and in the event of loss
of any keys so furnished shall pay the Landlord therefor.
     9. Tenant shall not put down any floor covering in the leased premises
without the Landlord’s prior approval of the manner and method of applying such
floor covering.
     10. On Saturdays, Sundays and legal holidays, and on other days between the
hours of 6 p.m. and 8 a.m., access to the Building, or to the halls, corridors,
elevators or stairways in the Building, or to the leased premises may be refused
unless the person seeking access is known to the watchman of the Building in
charge and has a pass or is properly identified. Services to be provided to the
Tenant as previously outlined in this lease shall be provided only during those
hours in which the Building is open to the public. Landlord shall in no case be
liable for damages for the admission to or exclusion from the Building of any
person whom the Landlord has the right to exclude under Rule 1 above. In case of
invasion, mob, riot, public excitement, or other commotion, Landlord reserves
the right to prevent access to the Building during the continuance of the same
by closing the doors or otherwise, for the safety of the tenants or Landlord and
protection of property in the Building.
     11. Tenant assumes full responsibility for protecting its space from theft,
robbery and pilferage which includes keeping doors locked and windows and other
means of entry to the leased premises closed.
     12. Tenant shall not alter any lock or install a new or additional lock or
any bolt on any door of the leased premises without prior written consent of
Landlord. If Landlord shall give its consent, Tenant shall in each case furnish
Landlord with a key for any such lock.
     13. In advertising or other publicity, without Landlord’s prior written
consent, Tenant shall not use the name of the Building except as the address of
its business and shall not use pictures of the Building.
     14. Tenant shall not make any room-to-room canvass to solicit business from
other tenants in the Building; and shall not exhibit, sell or offer to sell,
use, rent or exchange in or from the leased premises unless ordinarily embraced
within the Tenant’s use of the leased premises specified herein.
     15. Tenant shall not waste electricity, water or air conditioning and
agrees to cooperate fully with Landlord to assure the most effective operation
of the Building’s heating and air conditioning, and shall not allow the
adjustment (except by Landlord’s authorized building personnel) of any controls
other than room thermostats installed for Tenant’s use. Tenant shall keep
corridor doors closed and shall not open any windows except that if the air
circulation shall not be in operation, windows which are openable may be opened
with Landlord’s consent.
     16. Tenant shall not do any cooking in the leased premises or engage any
coffee cart service.
     17. Any wallpaper or vinyl fabric materials which Tenant may install on
painted walls shall be applied with a stripable adhesive. The use of
nonstripable adhesives will cause damage to the walls when materials are
removed, and repairs made necessary thereby shall be made by Landlord at
Tenant’s expense.
     18. Tenant shall provide and maintain hard surface protective mats under
all desk chairs which are equipped with casters to avoid excessive wear and tear
to carpeting. If Tenant fails to provide such mats, the cost of carpet repair or
replacement made necessary by such excessive wear and tear shall be charged to
and paid for by Tenant.
     19. Tenant will refer all contractors, contractor’s representatives and
installation technicians, rendering any service to Tenant, to Landlord for
Landlord’s supervision, approval, and control before performance of any
contractual service. This provision shall apply to all work performed in the
Building including installations of telephones, telegraph equipment, electrical
devices and attachments and installations of any nature affecting floors, walls,
woodwork, trim, windows, ceilings, equipment or any other physical portion of
the Building.
     20. Movement in or out of the Building of furniture, office equipment, or
other bulky materials, or movement through the Building entrances or lobby shall
be restricted to hours designated by Landlord. All such movements, shall be
under supervision of Landlord and in the manner agreed between Tenant and
Landlord by prearrangement before performance. Such prearrangement initiated by
Tenant will include determination by Landlord and subject to his decision and
control, of the time, method, and routing of movement, limitations imposed by
safety or other concerns which may prohibit any article, equipment or any other
item from being brought into the Building. Tenant is to assume all risk as to
damage to articles moved and injury to persons or public engaged or not engaged
in such movement, including equipment, property, and personnel or Landlord if
damaged or injured as a result of acts in connection with carrying out this
service for Tenant from time of entering property to completion of work; and
Landlord shall not be liable for acts of any person engaged in, or any damage or
loss to any of said property or persons resulting from any act in connection
with such service performed for Tenant and Tenant hereby agrees to indemnify and
hold harmless Landlord from and against any such damage, injury, or loss,
including attorney’s fees.
Landlord: [ILLEGIBLE]
Tenant: [ILLEGIBLE]
D-1

 



--------------------------------------------------------------------------------



 



     21. No portion of Tenant’s area or any other part of the Building shall at
any time be used or occupied as sleeping or lodging quarters.
     22. Landlord will not be responsible for lost or stolen personal property,
equipment, money, or jewelry from Tenant’s area or any public rooms regardless
of whether such loss occurs when such area is locked against entry or not.
     23. Employees of Landlord shall not receive or carry messages for or to any
tenant or other person, nor contract with or render free or paid services to any
tenant or tenant’s agents, employees, or invitees; in the event any of
Landlord’s employees perform any such services, such employee shall be deemed
the agent of tenant regardless of whether or how payment is arranged for
services and Landlord is expressly relieved from any and all liability in
connection with any such services and any associated injury or damage to person
or property.
     24. Tenant and its employees, agents, and invitees shall observe and comply
with the driving and parking signs and markers on the property surrounding the
Building.
     25. Tenant shall not place, install, or operate on the leased premises or
in any part of the Building, any coffee making device or equipment without the
prior written acknowledgement of Landlord.
     26. Tenant shall give prompt notice to Landlord of any accidents to or
defects in plumbing, electrical fixtures, or heating apparatus so that such
accidents or defects may be attended to promptly.
     27. The directories of the Building shall be used exclusively for the
display of the name and location of the tenants only and will be provided at the
expense of Landlord. Any additional names requested by Tenant to be displayed in
the directories must be approved by Landlord and, if approved, will be provided
at the sole expense of Tenant.
     28. No vending machines of any description shall be installed, maintained
or operated in any part of the Building without the written consent of Landlord.
     29. Tenant shall comply with the rules and regulations of the Development
attached hereto or delivered to Tenant as provided in Paragraph 7 of the lease.
     30. Landlord reserves the right to make such other and reasonable rules and
regulations as in its judgment may from time to time be needed for the safety,
care and cleanliness of the Building, and for the preservation of good order
therein.
     31. Landlord shall have the right to change these rules and regulations as
provided for in 7(F) of the lease.
[ILLEGIBLE]
D-2

 



--------------------------------------------------------------------------------



 



THIRD AMENDMENT TO THE LEASE AGREEMENT
          This Third Amendment to the Lease Agreement is entered into as of the
first date set forth between Hamilton Forsythe 1000 Tower Lane LLC, an Illinois
Limited Liability Company, successor-in-interest to Bensenville Office Venture,
an Illinois Partnership, as sole beneficiary of LaSalle National Bank as trustee
under Trust Agreement #104715 dated 02/18/82 (“Landlord”) and Royal American
Bank (“Tenant”).
WITNESSETH;
     WHEREAS, Landlord and Tenant are parties to a certain Office Lease dated
April 19, 1993; a First Amendment to the Lease dated October 7th, 1997, and a
Second Amendment to the Lease dated April 19, 2001 (collectively, the Lease) for
space in the Building commonly known as 1000 Tower Lane — Bensenville, IL, and;
     WHEREAS, Landlord and Tenant desire to further amend the Lease, expand the
leased premises, renew the original lease and amend the rental provisions
accordingly, and;
     NOW, THEREFORE, in consideration of the mutual promises contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Landlord and Tenant hereby agree, simultaneously
with the execution and delivery hereof by both parties hereto as follows:

1.   Defined Terms. Except as otherwise set forth herein, the defined terms
shall have the meanings ascribed to them in the Lease.

2.   Renewal Term. The term for the total leased premises of 1,568 square feet
shall extend from April  1, 2003 (“Renewal Commencement Date”) through March 31,
2008, and

3.   Base Rental. Effective as of April 1, 2003, Tenant’s monthly rental for the
total leased premises of 1,568 square feet shall be based on the following
rental schedule:

      PERIOD   MONTHLY RENTAL 04/01/03—03/31/04   $2,499.65 04/01/04—03/31/05  
$2,551.92 04/01/05—03/31/06   $2,605.49 04/01/06—03/31/07   $2,660.37
04/01/07—03/31/08   $2,717.87

4.   Tenant Improvements. Landlord shall provide Tenant with a Tenant
Improvement Allowance equivalent to $7,840.00 to refit the leased premises.

5.   Except as herein modified, the Lease will remain in full force and effect
in accordance with its terms and conditions.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned have signed this Amendment as of
the day and date first set forth below.
          LANDLORD:
Hamilton Forsythe 1000 Tower Lane LLC, an Illinois Limited Liability Company

          BY:   Bensenville Office Venture, an Illinois general partnership, its
Managing Member
 
        BY:   HP-1000 Tower Lane Limited Partnership, an Illinois limited
partnership, a General
Partner
 
        BY:   HP-1000 Tower Lane, Inc., an Illinois corporation, its sole
General Partner
 
       
BY:
  /s/ Timothy G. Beechick
 
        Ronald C. Lunt, President and/or Timothy G. Beechick, Vice President
 
       
Date:
  10/8/02    
 
       
 
  TENANT:    
 
        Royal American Bank    
 
       
BY:
  /s/ Robert A. Henleben
 
   
 
       
Date:
  10-3-03    
 
       

 